P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1605 brian_p_murphy@vanguard.com May 28, 2015 Asen Parachkevov, Esq. U.S. Securities and Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Municipal Bond Funds File No. 2-57689 Post-Effective Amendment No. 81 – Vanguard Tax-Exempt Bond Index Fund (the “Fund”) Dear Mr. Parachkevov, As requested, this letter memorializes our conversation on May 21, 2015 regarding the modification of the Fund’s diversification disclosure in the Statement of Additional Information. This disclosure, which accurately applies to other funds within the Vanguard Municipal Bond Funds Trust, should not apply to the Fund. As a result, the Fund will modify its diversification disclosure to align more closely with section 5(b)(1) of the Investment Company Act of 1940, as amended. Please contact me at (610) 669-1605 with any questions or comments regarding the Fund. Thank you. Sincerely, Brian P. Murphy Senior Counsel The Vanguard Group, Inc.
